                                                                              CG
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 1 of 18


                            UNITED STATES DISTRICT COURT                              May 8, 2020
                            SOUTHERN DISTRICT OF FLO RIDA

                      20-20170-CR-SCOLA/TORRES
                           C ase N o.
                                      18U.S.C.j1349
                                          18 U.S.C.j1347
                                          18U.S.C.j371
                                          42U.S.C.j 1320a-7b(b)(1)(A)
                                          18 U.S.C.j982(a)(7)
                                          18U.S.C.j2

 UN ITED STA TES O F AM ER IC A

 VS.

 ER NESTO ESPIN O SA ,

                       D efendant.
                                     /

                                         IN FO R M A TIO N

        The United States A ttorney chargesthat:

                                  G EN ER AL ALL EG A TIO N S

        A tal1tim es m aterialto thisInform ation:

                                     T he M edicare Proeram

         1.      TheM edicareProgram (kéMedicare'')wasafederallyfundedprogram thatprovided
 free or below-cost health care benefits to certain individuals,primarily the elderly,blind,and

 disabled. ThebenefitsavailableunderM edicareweregoverned byfederalstatutesand regulations.

 The United StatesDepartmentofHealth and Human Services(k1HHS''),through itsagency,the
 Centers for Medicare and M edicaid Services (û1CM S''),oversaw and administered M edicare.
 Individuals w ho received benefits under M edicare w ere com m only referred to as M edicare

 ûibeneficiaries.''
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 2 of 18


        2.     M edicarewasa tthealth carebenefitprogram,''asdefined by Title 18,United States

 Code,Section24(b),andaFederalhealth careprogram,asdefinedbyTitle42,UnitedStatesCode,

 Section 1320a-7b(9.
               M edicareprogram scovering differenttypesofbenefitswere separated into different

 program tûparts.'' ûûpal'tA''oftheM edicareprogram covered certain eligiblehom ehealth carecosts

 formedicalservicesprovidedby ahomehealth agency (i1HHA'')7also referred to asatlprovider,''
 topersonswho already qualified forM edicareand who additionally required hom ehealth services

 because ofan illness or disability thatcaused them to be hom ebound.

        4.     Providerswho enrolled in M edicarewererequiredtocertify,among otherthings,that

 they would abide by the M edicare laws,including the Federalanti-kickback statute,and thatthey

 would not presentfalse or fraudulent claim s for paym ent by M edicare or subm it claim s with

 deliberateignorance orrecklessdisregard fortheirtruth orfalsity.

        5.     CM S did notdirectly pay M edicare PartA claim ssubmitted by M edicare-certitied

 H HA S. CM S contracted w ith different private com panies to adm inister the M edicare Part A

 program throughoutdifferentpartsofthe United States. In the State ofFlorida,CM S contracted

 withPalmettoGovernmentBenefitsAdministrators(ûlpalmetto''). Asadministrator,Palmettowas
 to receive,adjudicate and pay claimssubmitted by HHA providersunderthePartA program for
 hom e health claim s. A dditionally,CM S separately contracted w ith com panies in order to review

 HHA providers'claim sdata. On Decem ber15,2008,CM S contractedw ith SafeGuard Services,a

 Zone Program lntegrity Contractor. SafeG uard Sen ices safeguarded the M edicare TrustFund by

 review ing HH A providers'claim sforpotentialfraud,waste,and/orabuse.

               Physicians,clinics and other health care providers,including H HA S,thatprovided

 servicesto M edicare beneficiariesw ere ableto apply forand obtain a tkprovidernum ber.'' A health
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 3 of 18


 care providerthatreceived a M edicare providernumberwasable to file claim swith M edicare to

 obtainreimbursem entforservicesprovided to beneficiaries. A M edicareclaim wasrequired to set

 forth,among otherthingssthe beneficiary'snam e and M edicare information num ber,the services

 thatw ere perform ed for the beneficiary,the date thatthe services w ere provided,the cost of the

 services,and the name and providernum ber ofthe physician orother health care provider who

 ordered theservices.
                               PartA C overaze and R ezulations

                                        Reim bursem ents

               The M edicare Part A program reim bursed 100% of the allowable charges for

 pm icipatingHHASproviding homehealth careservicesonlyifthepatientqualified forhom ehealth

 benefits. A patientqualified forhom e health benefitsonly ifthe patient:

               w as confined to the hom e,also referred to as hom ebound;

        (b)    wasunderthecareofaphysician whospecificallydeterminedtherewasaneedfor
 homehealthcareandestablishedthePlanofCare(;1POC'');and
        (c)    the detennining physician signed a certitication statement specifying that the
 beneficiary needed interm ittentskilled nursing,physicaltherapy,speech therapy,or a continued

 need foroccupationaltherapy;the beneficiary w ascontined to the hom e;thata PO C forfurnishing

 services wasestablished and periodically reviewed;and thatthe seniceswere furnished while the

 benefciary wasunderthe care ofthe physician w ho established the POC .

                                R ecord K eeping R equirem ents

               M edicare PartA regulations required H H A Sproviding servicesto M edicare patients

 to m aintain com plete and accurate m edicalrecordsretlecting the m edicalassessm entand diagnoses

 of the patients,as w ellas records docum enting the actualtreatm ent of patients to w hom services



                                                3
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 4 of 18


 wereprovided andforwhom claim sforreimbursementweresubm itted bytheHHA. Thesemedical

 records were required to be sufticiently complete to pennitM edicare,tlurugh Palm etto and other

 contractors,to review theappropriatenessofM edicarepaym entsm adetotheHHA underthePartA

 Program .
        9.      Am ong the written recordsrequired to docum enttheappropriatenessofhomehealth

 careclaimssubmittedunderPartA ofM edicarewerea(i)POC thatincludedthephysician order,
 diagnoses, types of services/frequency of visits, prognosis/rehab potential, functional

 limitations/activities   pennitted, m edications/treatm ents/nutritional   requirem ents,    safety

 measures/discharge plans,goals and the physician's signature;and (ii) a signed certification
 statementby an attendingphysician certifying thatthepatientwasconfined to hisorherhom eand

 wasin need oftheplnnned hom ehealth services.

                M edicarePartA regulationsrequired providerHHASto maintain m edicalrecordsof

 everyvisitm adeby anurse,therapist,andhom ehealthaidetoabeneficiary. Therecordofanurse's

 visitwasrequired to describe,am ong otherthings,any significantobserved signsorsymptoms,any

 treatm entand drugsadm inistered,any reactionsby the patient,any instnzction provided to the patient

 and the understanding of the patient,and any changes in the patient's physical or em otional

 condition. The hom e health nurse,therapistand aide were required to documentthe hands-on

 personalcare provided to the beneticiary asthe services were deem ed necessary to m aintain the

 beneficiary'shealth orto facilitatetreatmentofthebeneficiary'sprimary illnessorinjury. These
 written m edicalrecordswere generally created and maintained in the form ofûtclinicalnotes''and

 ûihom e health aide notes/observations.''
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 5 of 18


                     The D efendant.R elated C om paniesand lndividuals

        11.    General Hea1th M edical, lnc. (tûGeneral Health'') was a Florida corporation
 pup ortedly doing businessinM iami,Florida.

               H H A 1 w as a Florida corporation purportedly doing business in M iam i Lakes,

 Florida.
               HHA 2wasa Florida corporation purportedly doing businessin M iami,Florida.

        14.    HHA 3 wasaFlorida corporation purportedly doing businessin M iam i,Florida.

        15.    H HA 4 w as a Florida corporation purportedly doing business in M iam i,Florida.

        l6.    HHA 5 wasaFloridacorporation purportedly doing businessin M iam i,Florida.

               HHA 6 wasaFloridacorporation purportedly doing businessin M iam i,Florida.

        18.    H H A 7 w asa Florida corporation purportedly doing business in M inm i,Florida.

        19.    HHA 8 wasa Floridacorporation purportedly doing businessin M iami,Florida.

        20.    HHA 9 wasaFlorida com oration purportedly doing businessin M iam i,Florida.

        21.    HHA 10 wasaFloridacom oration purportedlydoingbusinessin Lauderhill,Florida.

        22.    H HA 11 w as a Florida com oration purportedly doing businessin H ialeah,Florida.

               HHA 12 wasaFloridacorporation pum ortedly doing businessin Hialeah,Florida.

        24.    HHA 13 wasaFloridacorporation purportedly doingbusinessin M iam i,Florida.

        25.    AnsiConsultingServiceslnc.(:$Ansi'')wasaFloridacorporationpurportedlydoing
 businessin Hialeah,Florida.

        26.    ExpositoConsulting Inc.(ûkExposito'')wasaFloridacorporation purportedlydoing
 business in H ialeah,Florida.

               DefendantERNESTO ESPINO SA wasthe ownerand operatorofGeneralHealth,

 Ansiand Exposito.
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 6 of 18


       28.    lndividuallwasthe ownerand presidentofHHA 1.

       29.    Individual2 wastheregistered agentofHHA 6 and the operatorand true ownerof

 H HA 8.
       30.    lndividual3 wasaresidentofM iami-DadeCounty and aM edicarebeneficiary.

                                          CO UNT 1
                           Conspiracy to Com m it H ealth Care Fraud
                                        (18U.S.C.j 1349)
              The GeneralAllegations section ofthislnformation isre-alleged and incorporated

 byreferenceasthough fully setforth herein.

              From in oraround January 2010,and continuing through in oraround Jtm e 2015,in

 M iami-DadeCounty,in the Southern DistrictofFlorida,and elsewhere,the defendant,

                                     ERNESTO ESPINOSA,

 didwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,andknowinglycombine,
 conspire,confederate,and agree with lndividual 1,lndividual2,lndividual3,and others known

 and unknown to the United States Attorney,to knowingly and willfully execute a scheme and

 artificeto defraud ahealth carebenefitprogram affecting comm erce,asdefined in Title 18,United

 StatesCode,Section 24(b),thatis,Medicare,and to obtain,by meansofmaterially false and
 fraudulentpretenses,representations,and promises,money and property owned by,and underthe

 custody and controlof,said health care benefitprogram,in connection with the delivery ofand

 paym entforhealth care benefits,item s,and services,in violaticm ofTitle 18,United StatesCode,

 Section 1347.

                                    Purpose ofthe C onspiracy

                 It w as the purpose of the conspiracy for the defendant and his co-conspirators to

 unlawfullyenrichthemselvesby,amongotherthings:(a)submittingandcausingthesubmissionof


                                                 6
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 7 of 18


 false and fraudulent claim s to M edicare, including claim s for hom e health services that were

 medicallyunnecessary,noteligibleforMedicarereimbursement,andnotprovided'
                                                                        ,(b)concealing
 thesubmissionoffalseandfraudulentclaimstoMedicare;and (c)divertingfraudproceedsfortheir
 personaluse and benefit,theuseand benefitofothers,and to furtherthefraud.

                            M annerand M eansoftheConspiracv

        Themalmerandm eansbywhichthedefendantandhisco-conspiratorssoughtto accomplish

 theobjectandpurposeoftheconspiracyincluded,amongothers,thefollowing:
        4.     ERNESTO ESPINO SA,lndividual2,and theirco-conspirators paid and caused

 thepaymentofkickbacksandbribesto M edicarebeneficiaries,includingto Individual3,to induce

 theirreferralto home health agencies,forhome health servicesthatwere medically lmnecessary,

 noteligibleforM edicarereimbursem ent,and notprovided.

               ERNESTO ESPINO SA, Individual 2, and their co-conspirators, directly and

 through GeneralHealth,paid doctorswho signed falseand fraudulentmedicalrecords,including

 hom ehealth prescriptionsand plansofcare,forM edicare beneficiariesrecruited by ESPINOSA

 and Individual2.

         6.    ERNESTO ESPINOSA and lndividual 2 instructed M edicare beneficiaries,

 including lndividual3,on how to obtain falseand fraudulentmedicalrecords,such ashomehealth

 careprescriptionsand plansofcarefrom adoctor,includingwhatto say to theprescribing doctor.

         7.    ERNESTO ESPINO SA solicited and received kickbacks and bribes from home

 health agencies,in exchange forreferring M edicarebeneficiariesthatESPINO SA and Individual

 2recruited forservicesthatwerem edically unnecessary,noteligibleforM edicarereimbursem ent,

 and notprovided.




                                               7
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 8 of 18


        8.    ERNESTO ESPINO SA incorporated and caused to be incorporated Ansi

 Consultingand ExpositoConsultingforthepurposeofconcealing,receiving,and payingkickbacks

 andbribessolicited and received from homehealth agencies.

              Individual2 distributed and caused to be distributed the kickback paym entsfrom

 hom e health agencies to ERN ESTO ESPIN O SA , directly and through Ansi Consulting and

 Exposito Consulting.
         10. ERNESTO ESPINO SA,lndividual2,and theirco-conspiratorssentthe M edicare

 beneficiariesthatthey recruited,including lndividual3,to multiple home health agenciesin order

 to receivekickback paymentsfrom additionalhom ehealth agencies.

               ERNESTO ESPINO SA,lndividual 1,lndividual 2,lndividual 3,and their co-

 conspirators subm itted and caused hom e health care agencies,including,am ong others,H HA 1,

 H HA 2,H H A 3,H HA 4,HH A 5,HH A 6,H H A 7,H H A 8,H HA 9,H HA 10,H HA 11,H HA 12,

 and HHA 13,to subm itclaim sthatfalsely and fraudulentlyrepresented thathomehealth therapies
 weremedically necessary,prescribedby adoctor,andhadbeenprovided to M edicarebeneficiaries.

         12. ERNESTO ESPINO SA and hisco-conspiratorsused theproceeds from the false

 and fraudulentM edicareclaimsfortheirown use and benefit,the benefitofothers,and to further

 the fraud.

        A11in violation ofTitle 18,United StatesCode,Section 1349.




                                               8
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 9 of 18


                                          CO UNT 2
                                     H eaIth CarèFraud
                                      (18U.S.C.j1347)
               The GeneralAllegations section ofthe Inform ation isre-alleged and incom orated

 by referenceasthough fully setforth herein.
               From in oraround January 2010,and continuingthrough in oraround June2015,in

 M iami-Dade County,in the Southel'
                                  n DistrictofFlorida,and elsewhere,thedefendant,

                                    ERNESTO ESPINO SA,

 in colmection with the delivery ofand paym entforhealth care benetits,item s,and services,did

 knowingly and willfully execute,and attemptto execute,aschem e and artificeto defraud a health

 carebenefitprogrnm affectingcommerce,asdefinedinTitle18,UnitedStatesCode,Section24(b),
 that is, M edicare, and to obtain, by means of m aterially false and fraudulent pretenses,

 representations,andprom ises,money and property owned by,and underthe custody and controlof

 said health carebenefitprogram .

                             Purpose ofthe Schem e and A rtifice

               ltwasthe purpose ofthe schem eand artificeforthedefendantand hisaccomplices

 to unlawfully enrich themselves by, among other things: (a) submitting and causing the
 submission offalseandfraudulentclaimstoM edicare;(b)concealingthesubmissionoffalseand
 fraudulentclaimsto Medicare;(c)concealing the receiptand transferoffraud proceeds;and (d)
 diverting fraud proceedsforthe personaluse and benefitofthem selvesand others,and to further

 thefraud.




                                               9
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 10 of 18


                                   The Schem e and A rtifice

          4. The allegations contained in paragraphs 4 through 12 of the M anner and M eans

 section ofCount1ofthislnform ation are re-alleged and incorporated by reference asthough fully

 setforth herein asa description oftheschem eand artifice.

              A ctin Execution or Attem pted Execution ofthe Schem e or A rtifice

               On or aboutJune 2,2015,in M iami-Dade County,in the Southern District of

 Florida,and elsewhere,ERNESTO ESPINOSA,in connection with thedelivery ofand paym ent

 forhealth care benefits,item s,and services,did knowingly and willfully execute,and attemptto

 execute,theabove-described schem eand artiticeto defraudahealth carebenefitprogram affecting

 commerce,asdefined by Title 18,United StatesCode,Section 24(b),thatis,M edicare,and to
  obtain,by meansofm aterially falseand fraudulentpretenses,representations,andpromises,money

  and property owned by,and underthecustody and controlof,said health carebenefitprogram ,in

  that the defendant caused the subm ission of false and fraudulent claim                num ber

  2142950340730712LR seeking $2,420.01,and representing that HHA 4 provided hom e health

  senicesto lndividual3,a M edicarebeneficiary,pursuantto aphysician'sprescriptions.

        In violation ofTitle 18,United StatesCode,Sections 1347 and 2.

                                            COUNT 3
     C onspiracy to D efraud the U nited States and Pay and R eceive H ealth C are K ickbaclts
                                        (18U.S.C.j371)
                TheGeneralAllegationssection in thislnformation isre-alleged and incorporatedby

  referenceasthough fully setforth herein.

                From in oraround January 2010,and continuing through in oraround M ay 2015,in

  M iam i-D ade County,in the Southern D istrictofFlorida,and elsewhere,the defendant,

                                    ER N ESTO ESPIN O SA ,



                                                10
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 11 of 18


 didwillfully,thatis,withtheintenttofurthertheobjectsoftheconspiracy,andknowinglycombine,
 conspire,confederate,and agreewith lndividual1,lndividual2,lndividual3and othersknown and

 unknown totheUnited StatesAttorney:

               a.       to defraud the United States by im pairing, im peding, obstructing, and

 defeating through deceitfuland dishonestm eans,the lawfulgovenunentftmdions ofthe United

 StatesDepartmentofHea1thandHuman ServicesinitsadministrationandoversightoftheM edicare

 program in violation ofTitle 18,United StatesCode,Section 371,and to comm itan offenseagainst

 theUnited States,thatis,

               b.       to violate Title 42, United States Code, Section 1320a-7b(b)(1)(A), by
  knowinglyandwillfully soliciting and receivingany rem uneration,includingkickbacksandbribes,

  directly and indirectly,overtly and covertly,in cash and inkind,inreturn forreferringan individual

  to a person forthe furnishing and arranging forthe fum ishing ofany item and service forwhich

  paym entm ay bem adein wholeand in partby aFederalhealth care program ,thatis,M edicare.

                        to violate Title 42,United States Code,Section 1320a-7b(b)(2)(A),by
  knowingly and willfully offering and paying any remuneration,including kickbacks and bribes,

  directly and indirectly,overtly and covertly,in cash and in kind,to a person to inducesuch person

  toreferan individualto aperson forthefum ishing andanungingforthefurnishing ofany item and

   serviceforwhichpaym entm ay bemade in wholeand in partby aFederalhealth careprogram ,that

   is,M edicare.

                   d.   to violate Title 42, United States Code,Section 1320a-7b(b)(2)(B),by
  know ingly and w illfully offering and paying any rem uneration,including kickbacks and bribes,

  directly and indirectly,overtlyand covertly,in cash and in kind,to aperson to induce suchperson

  to purchase,lease,order,or arrange for orrecom m end purchasing,leasing,or ordering any good,


                                                11
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 12 of 18


 facility,serviceoritem forwhich paym entm ay bem ade in wholeand in partunderaFederalhealth

 care program ,thatis,M edicare.
                                   Purpose ofthe C onspiracv

               It was a purpose of the conspiracy for the defendant and his co-conspirators to

 unjustly enrichthemselvesby,amongotherthings:(a)offeringandpayingkickbacksandbribesin
 returnforrefeningMediearebeneficiariestohomehealthagenciestosel'veaspatients;(b)soliciting
 and receiving kickbacks and bribes in retum for referring M edicare beneficiaries to home health

 agenciesto serveaspatients;(c)concealingand causingtheconcealmentofkickbacksand bribes
 and false and fraudulent claim s,including by incorporating or causing the incorporation of shell

 companiesforthe purpose ofreceiving,concealing,and paying kickbacks and bribes;and (d)
 diverting kickback and fraud proceeds for their personaluse and benefit,the use and benefitof

 others,and to fl
                m herthe conspiracy.

                             M anner and M eans ofthe C onspiracv

        4.      The allegations contained in paragraphs 4 through 12 ofthe M anner and M eans

  section ofCount1 ofthis lnform ation are re-alleged and incorporated by reference asthough fully

  setforth herein as a description of the m nnner and means by which the defendantand his co-

  conspiratorssoughttoaccomplishtheobjectsandpurposeoftheconspiracyinCount4.
                                            O vertA cts

         In furtheranceoftheconspiracy,andtoaccomplishitsobjectsandpurpose,atleastoneof
  the co-conspiratorscom mitted and caused to be com mitted,in the Southern DistrictofFlorida and

  elsewhere,atleastone ofthe following overtacts,am ong others:




                                                12
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 13 of 18


        1.     On oraboutM ay 11,2015,lndividual1signed orcausedto be signed check number

 2022 in the amountof $4,800 m ade payable to Exposito Consulting as a kickback for refening

 M edicare beneficiaries to H HA 1.
               On oraboutM ay 11,2015,ERNESTO ESPIN OSA deposited check num ber2022

 intheam ountof$4,800 into accountending in x1474 in the nnm eofExposito Consulting.
               On or about M ay 14,2015,ERNESTO ESPINO SA withdrew or caused to be

 withdrawn $200 in cash from accountending in x1474 in thenam eofExposito Consulting.

        A1lin violation ofTitle 18,United States Code,Section 371.

                                          CO UNT 4
                          R eceiptofK ickbaclksin Connection w ith a
                                 FederalH eaIth Care Program
                                (42 U.S.C.j1320a-7b(b)(1)(A))
        1.     Paragraphs 1-10, 12,25-28, and 30 of the General Allegations section in this

 Information arere-alleged and incom orated by referenceasthough fully setforth herein.

        2.      O n or about M ay 11,2015, in M iam i-D ade County, in the Southem D istrict of

  Florida,and elsewhere,thedefendant,

                                      ER N ESTO ESPIN O SA ,

  did knowinglyand willfully solicitand receiveremuneration,thatis,kickbacksand bribes,directly

  and indirectly,overtly and covertly,in cash and in kind,including by check num ber2022 in the

  amountof $4,800 drawn on HHA 1's account ending in x4858 and m ade payable to Exposito
  Consulting,in return for refening an individualto a home health agency forthe furnishing and

  arranging of home health services,for which paym ent may be made in whole and in partby

  M edicare.

         In violation ofTitle42,United StatesCode,Section 1320a-7b(b)(1)(A),and Title
  18,United StatesCode,Section 2.
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 14 of 18


                                        FORFEITURE
                                    (18U.S.C.j982(a)(7))
               The allegationsofthislnfonnation arehereby re-alleged and by thisreference fully

 incorporated herein forthe purpose ofalleging forfeitureto theUnited StatesofAm ericaofcertain

 property in which defendant,ERNESTO ESPINO SA,hasan interest.

        2.     Upon conviction ofa violation ofTitle 18,United StatesCodesSections371,1347,

 1349orTitle42,United StatesCode,Section 1320a-7b asalleged in thisInfonnation,thedefendant

 shallforfeittotheUnitedStatesanyproperty,realorpersonal,thatconstitutesorisderived,directly

 orindirectly,from grossproceedstraceableto the comm ission ofthe offense,pursuantto Title 18,

 United StatesCode,Section 982(a)(7).
               lfthepropertydescribedaboveasbeingsubjecttoforfeiture,asaresultofanyact
 orom ission ofthedefendant,

                a.    calm otbelocated upontheexerciseofdue diligence;

                b.    hasbeen transferred orsold to,ordeposited with athird person'
                                                                                  ,

                       hasbeenplacedbeyondthejurisdidionoftheCourt;
                d.     hasbeen substantially dim inished in value;or

                e.     has been comm ingled with other property which cannot be

                       subdivided withoutdifficulty;
  theUnited Statesshallbe entitled to forfeiture ofsubstituteproperty undertheprovisionsofTitle

  21,UnitedStatesCode,Section853(p).




                                               14
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 15 of 18


       Al1pursuanttoTitle18,UnitedStatesCode,Sections982(a)(7),andtheproceduressetforth
 inTitle21,United StatesCode,Section853,asincorporatedby Title 18,United StatesCode,Section

 982(b)(1).


                                                  t               u).ù
                                                 ARIANA FAJARDO ORSHAN
                                                 UN ITED STATES ATTORN EY
                                                 SOU THERN DISTR IC T O F FLORID A


                                                 ROBERT ZIN K
                                                 CH IEF
                                                 CRIM INA L D IV ISION ,FM U D SECTION
                                                 U.s.DEPARTM ENT OF JUSTICE

                                                 A LLA N M ED W A
                                                 DEPU TY CH IEF
                                                 CR IM m A L D IV ISION ,FR AU D SECTIO N
                                                 U .s.D EPARTM EN T O F JU STICE


                                         By:
                                                 JA M I E B ER
                                                 TRIA L A TTO RN EY
                                                 CR IM IN AL D IV ISION ,FR AU D SECTION
                                                 U .s.DEPA RTM EN T O F JU STICE
  Case 1:20-cr-20170-RNS Document 1 Entered
                           UNITED STATES      onCTFLSD
                                         D ISTRI        Docket 05/08/2020 Page 16 of 18
                                                   CO URT
                                              SO UTH ERN DISTRICT O F FLO RIDA

UNITED STATES OF AM ERICA                                        C ASE NO .

                                                                 CERTIFICA TE O F TRIA L A TTO RNEY.
ERNESTO ESPINO SA,
                                                                 Superseding Case Information:
                               Defendant.         /

CourtDivision:(selectOne)                                        New defendantts)           YeS
 z     M iam i             Key W est                             N um berofnew defendants
       FTL                 W PB             FTP                  Totalnum berofcounts

                 Ihave carefully considered the allegationsofthe indictm ent,the numberofdefendants,thenumberof
                 probablewitnessesandthelegalcom plexitiesofthe Indictment/lnformation attachedhereto.
                 Iam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                 Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                 Act,Title28 U.S.C.Section3161.
                 lnterpreter:       (YesorNo)              Yes
                 Listlanguage and/ordialect                Soanish
                 Thiscasewilltake 5 daysforthepartiesto try.
                 Please check appropriate category and typeofoffense listed below:

                 (ciaeckonlyone)                                        (Checkonlyone)

        I        0 to 5 days                          ?'                Petty
        11       6 to 10 days                                           M inor
        III      1lto 20 days                                           M isdem.
        IV       21to 60 days                                           Felony              ?'
        V        6ldaysand over
        6.       Hasthiscasepreviouslybeenfiled inthisDistrictCourt?                     (YesorNo)   No
         lfyes:Judge                                             CaseN o.
         (Attachcopyofdispositiveorder)
         Hasacomplaintbeenfiled inthismatter?                    (YesorNo)        XO
         Ifyes:M agistrateCaseNo.
         Related miscellaneousnum bers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof
         Rule20 from the Districtof


                  Doesthiscaseoriginatefrom a matterpending in the CentralRegion oftheU .S.Attorney'sOffice
                  priortoAugust9,2013(Mag.JudgeAlicia0.Valle)?                           Yes         No ?
                  Doesthiscaseoriginatefrom a matterpending in theNorthern Region U.S.Attorney'sOffice
                  priortoAugust8,2014(Mag.JudgeShaniekM aynard)?                         Yes         No 4



                                                                         JAIM E E   ER
                                                                         DOJTRIAL ATTORNEY
                                                                         COURT ID NO.5502601
 #penalty Sheetts)attached
Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 17 of 18



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT O F FLO RIDA


                                     PE-NALT-Y SHKET

 D efendant's N am e:               E RN ESTO ESPIN O SA

 C ase N o:

 Count#:

   Title 18.United StatesCode.Section 1349

   Conspiracv to Com m itH ea1th Care Fraud

 *M ax Penpltyu    Ten tlo)vçars'imprisonm ent
                        -




 Counts#: 2

   Title 18.United StatesCodesSection 1347

   Health CareFraud

  *M ax Penaltv: Ten (10)years'imprisonment

 Count#:

   Title 18.United StatesCode.Section 371

   Conspiracyto Defraud theUnited Statesand Pay and ReceiveHea1th CareKickbacks

  *M ax Penalt'y: Five (5)years'im prisonm ent

  Counts#:    4

    Title42.United StatesCodesSection 1320a-7b(b)(1)(A)

    ReceiptofKickbacksin Connection wiyh a lïqderqlHewtth Cqm Prouram

  *M axPenalty: Ten(10)years'imprisonment
  *R efers only to possible term ofincarceration,does notinclude possible fines.restitution,
  specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
   Case 1:20-cr-20170-RNS Document 1 Entered on FLSD Docket 05/08/2020 Page 18 of 18

AO 455(Rev.01/09)WaiverofanIndictment

                                 U NITED STATES D ISTRICT C OURT
                                                    forthe
                                          Southern DistrictofFlorida

               United StatesofAmerica
                            V.                              CaseN o.

                  Ernesto Espinosa,
                        Defendant
                                        W AIVER OF AN INDICTM ENT

      lunderstandthatlhave been accused ofoneormoreoffensespunishableby im prisonmentformorethan one
year.Iwasadvised in open courtofmy rightsand the natureoftheproposed chargesagainstme.

       Afterreceiving thisadvice,Iwaivemy rightto prosecution by indictmentand consentto prosecution by
information.



Date:




                                                                         Signatureofdefendant'
                                                                                             sattorney


                                                                       Printednameofdefendant'
                                                                                             sattorney
